PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
D
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/197,306
Filing Date: June 29, 2016
Appellant(s): Akshai Sarma et al. 





__________________
Xin Li, Registration No. 72,446
For Appellant



EXAMINER’S ANSWER


This is in response to the appeal brief filed August 10, 2021, appealing from the Office action mailed February 10, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/10/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.
Claims 1, 6, 11, 16, 19-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Baeza-Yates, US 2008/0040321, and further in view of Sipple, US 2014/0095425.
Claims 3-5, 8-10, 13-15 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Baeza-Yates, US 2008/0040321, in view of Sipple, US 2014/0095425, and further in view of Travis, US 2013/0103658.
Claim 18 is objected.  It would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

(2) Response to Argument
SUMMARY OF THE CLAIMED SUBJECT MATTER (as recited in representative independent claims 1, 6, 11, 16, 19 and 20):
Independent claims relate to method and system for providing query results.  The method includes:
receiving a query/plurality of queries for events, wherein the events occur after receipt of the query;
monitoring data included in an incoming data stream received subsequent to the query/plurality of queries being received, wherein at least some of the data corresponds to at least one of the events, and wherein the incoming data stream is not stored persistently;

generating, based on the determining, one or more query results; and
providing the one or more query results as a response to the query/query of the plurality of queries.

SUMMARY OF PRIOR ART:
Baeza-Yates (US 2008/0040321) discloses: A future retrieval system operable to enable searching for future events associated with a set of documents.  The system identifies future events associated with the documents. The system generates search results corresponding to selected ones of the documents in the database in response to queries, which include references to future times, and ranks the search results in accordance with the confidence values associated with the future events associated with the selected documents.  A results interface is presented which includes search results corresponding to selected ones of the documents in response to the query.  Baeza-Yates, [0005]-[0006], [0029]-[0030], [0032]-[0034]. 
Sipple (US 2014/0095425) teaches:  A method and apparatus for predicting significant future events based on previous events.  The Sipple has developed a system and method for continuously processing data streams, detecting significant events within the data streams, and predicting future events based on the detected significant events.  Sipple, [0037], [0039]-[0040], [0078], [0105]-[0106], [0123] and Figures 19-20.  
Travis (US 2013/0103658) teaches: A method for storing time series data in a key-value database.  The key-value database includes a number of keys.  A single key is associated with a time window that associated with a different granularity layer for the time dimension.  Travis, [0034]-[0041] and Figure 5.

Independent Claims 1, 6, 11, 16 and 19-20
Appellants argue:
1.	The alleged combination of cited references does not teach or suggest, “wherein the incoming data stream is not stored persistently.” as recited in independent claims 1, 6, 11, 16 and 19-20 (see Appeal Brief, page 15).

In Response:
Examiner respectfully disagrees. In the Final Rejection, 02/10/2021, Sipple has been cited to describe the claimed limitation “wherein the incoming data stream is not stored persistently” (e.g. The histogram can be stored in temporary storage, Sipple: [0037] and [0078]).  According to Sipple, data streams having information relating to events are received and processed by feature extraction module to identify event data.  Feature Extraction module identifies distinct events in the data stream. The event information, e.g. distinct events information, harvested from the data streams is transformed into an atomic message format. Attributes of the messages can be mapped to feature dimensions in a multidimensional histogram. The histogram can be stored in temporary storage (see Sipple: [0037] and [0078]).  Since event information harvested from the data stream to generate a histogram; thus, Examiner has been interpreted the histogram as the incoming data stream. The histogram/incoming data stream can be stored in temporary storage. The Examiner noted that Sipple does not use the term “not stored persistently”, but Sipple uses the term “stored in temporary storage” which is a synonym for “not stored persistently”.

The Appellants further argued that “Sipple at most teaches that the histograms that are generated from the data streams can be stored temporarily, but such disclosures do not teach or 

The Examiner respectfully submits that, Sipple not only teaches the histograms can be stored temporarily but also teaches a stream is not stored permanently in memory (e.g. Feature extraction module receives data streams … Feature Extraction module  identifies distinct events in the data stream … The output of the feature extraction module is a stream of "contexts".  Due to the large amount of data, it is not feasible to store all contexts permanently in memory, Sipple: [0039]-[0040], [0105]-[0106] and Figures 19-20).  From this teaching, it is understood that received data stream(s) is a stream of contexts that has been interpreted as incoming data stream, after extracted another data stream of contexts, e.g. distinct events, is generated as an output and stored in persistent memory.  Thus, only the output data stream is stored persistently/permanently not received/incoming data stream.
As indicated above, the Examiner respectfully submits that Sipple teaches or suggests the feature of “wherein the incoming data stream is not stored persistently.”

Appellants argue:
2.	One of ordinary skill in the art would have had no motivation to modify Baeza’s search for future events based on Sipple’s query of histogram (see Appeal Brief, page 17).





In Response:
The Examiner respectfully disagrees. it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify techniques for searching future events as disclosed by Baeza to include A method and apparatus for predicting significant future events based on previous events as taught by Sipple to provide scalable and capable of operating in real-time.

The Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In this case, Baeza and Sipple are from the same field of endeavor and they direct to field of identifying future events.  

Appellants argue:
Travis taches away from the feature on “wherein the incoming data stream is not stored persistently”.

In Response:
As indicated above, the Examiner respectfully submits that Sipple has been cited to teach the feature of “wherein the incoming data stream is not stored persistently”, not Travis.  Thus, Travis is not necessary to be construed in this response regarding the feature of “wherein the incoming data stream is not stored persistently”.


Conclusion
Using the broadest reasonable interpretation, and as cited in the evidence above, the Examiner had found that the combination of Baeza, Sipple and Travis teach Appellants’ claimed invention.

For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/Cecile Vo/
Patent Examiner, Art Unit 2153

Appeal Conference held on Tuesday, November 23, 2021 at 12:30AM EST.  Agreement was reached to proceed to the Board of Appeals and Interferences.











Conferees:


/ALFORD W KINDRED/               Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                         


/CRESCELLE N DELA TORRE/              Primary Examiner                                                                                                                                                                                       


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

…